Citation Nr: 0733144	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to February 
1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was the subject of a Board remand dated in October 
2006.


FINDING OF FACT

The preponderance of the medical evidence indicates that the 
veteran does not currently have GERD.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

An August 2002 VCAA letter informed the appellant of what 
evidence was required to substantiate her claim for service 
connection for GERD.  This letter also informed her of VA's 
respective duties for obtaining evidence. 

A July 2005 RO letter again informed the veteran of what was 
required to substantiate her claim for service connection for 
GERD, informed her of VA's respective duties for obtaining 
evidence, and requested that the veteran submit any 
additional evidence in her possession pertaining to her 
claim.  In addition, a November 2006 VCAA notice letter from 
VA explained not only what was required to substantiate her 
claim for service connection for GED and the allocation of 
duties between her and VA in obtaining evidence, but also how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought.  See Dingess/Hartman.  

The veteran's claim in this case is for service connection.  
Because the Board has herein denied service connection for 
GERD, the rating and effective date aspects of the claim are 
moot.  Any error in this regard is non-prejudicial.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was first completed 
in August 2002, prior to the initial adjudication.  

As noted above, additional VCAA-compliant notice was provided 
after the initial adjudication.  Although this additional 
VCAA notice was provided after the initial adjudication, the 
claims were subsequently readjudicated.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of her claim.  The Board has 
reviewed such statements and notes additional treatment 
records from Methodist Hospital of Memphis of treatment for 
GERD have not been obtained.  Pursuant to the Board's remand 
of this claim in October 2006, the RO sent the veteran a 
letter in November 2006 requesting her to provide VA with a 
release to obtain these records, as well as inform VA of any 
additional treatment records and any other additional 
relevant evidence.  She was given the option of obtaining the 
additional medical records herself or having VA obtain them 
for her.  She did not respond to the letter.  The Board 
concludes that without the cooperation of the veteran, 
obtaining such additional evidence is not feasible.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that, aside 
from the records from the Methodist Hospital of Memphis, 
there is any outstanding evidence with respect to the 
veteran's claim.  The January 1987 Methodist Hospital of 
Memphis hospital summary reports, discussed further below, 
and which are associated with the claims files, do provide 
probative evidence of hospital treatment for GERD, even 
without the underlying treatment records or upper 
gastrointestinal studies.  In addition, the Board finds that 
the January 2007 VA examination report, which rules out a 
current diagnosis of GERD, is sufficient to facilitate an 
informed adjudication in the present case.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  

Legal Criteria

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.   38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The appellant contends that she has GERD that began in 
service.  Pursuant to a Board remand in October 2006, she was 
afforded a VA compensation examination for determining 
whether she had GERD that was at least as likely as not 
related to service.  Based on an upper gastrointestinal 
series, examination of the veteran, and review of the medical 
evidence of record, the VA examiner opined that the veteran 
does not have GERD, but also opined that the veteran does 
have dyspepsia that was at least as likely as not present in 
service.  Accordingly, in April 2007 the RO granted service 
connection for dyspepsia.  The veteran has not withdrawn her 
appeal regarding the denial of service connection for GERD, 
and the appeal continues.

Although a chronic gastrointestinal (GI) condition was not 
shown in service, a July 1974 service medical record does 
show the veteran complained of mild epigastric distress, 
diagnosed as mild indigestion, probably stress related, for 
which Mylanta was prescribed.  One week later, she described 
her GI symptoms as mid-abdominal burning pain.  The 
impression was functional spasm versus mild gastritis.  She 
was to continue with Mylanta, and Donnatal tablets were 
prescribed.  Reports of history and examination in March 
1974, for purposes of entrance into service, and in November 
1976, for purposes of discharge from service, are silent for 
gastrointestinal complaints, clinical abnormalities or 
diagnoses.

As shown by hospital summary reports associated with the 
claims files, post-service, in January 1987, the veteran was 
diagnosed as having reflux esophagitis at the Methodist 
Hospital of Memphis.  She was hospitalized for three days.  
Treating physicians ruled out coronary artery disease by 
cardiac catheterization.  She became asymptomatic when her 
anti-reflux regimen was intensified.  

In September 1995, a VA treating physician stated in his 
treatment notes that that the veteran complained of a nervous 
stomach, "but goes on to describe symptoms of 
gastroesophageal reflux which she says was [diagnosed] by [an 
upper GI study] at Methodist.  Says this is only an 
occasional problem."  As noted in the "Duty to Assist" 
section of this decision, the veteran did not respond to the 
RO's November 2006 request for a release that would have 
enabled VA to assist her in obtaining the Methodist Hospital 
of Memphis treatment records.

At a January 2007 VA examination, the clinician physically 
examined the veteran, took an oral history, reviewed the 
claims file, and ordered an upper GI barium study.  The study 
did not show GERD.  The examiner's impression was 
"Dyspepsia.  Gastroesophageal reflux disease by history but 
diagnosis not confirmed on current UGI series."  The 
examiner elaborated that the veteran's dyspepsia was at least 
as likely as not present during service.  

VA received the veteran's claim for service connection for 
GERD in July 2002.  There is no competent medical evidence 
diagnosing the veteran as having GERD from July 2002 forward.  
The January 2007 VA examiner essentially ruled out a current 
diagnosis of GERD based on the results of the upper GI study 
she ordered, and provided an alternative diagnosis of 
dyspepsia, for which the veteran is now service connected.  
Because the preponderance of the evidence indicates that a 
current diagnosis of GERD is not appropriate, the Board finds 
that service connection for GERD is not warranted.  See 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
   
The Board acknowledges the veteran's assertion that she 
currently has GERD that began during service.  The veteran is 
credible in reporting her symptoms, and service connection 
has been granted for the veteran's dyspepsia, which the 
January 2007 VA examiner diagnosed and opined was at least as 
likely as not present during service.  The veteran, as a lay 
person, is not competent to provide medical opinions, so that 
her assertions as to medical diagnosis or causation cannot 
constitute probative evidence on matters requiring medical 
expertise. Thus her implicit contention that she currently 
has GERD in addition to dyspepsia is a matter beyond her 
competence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004) (veteran competent to testify as to 
experiencing symptoms of diagnosed heart disease from time of 
separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service). 

As the preponderance of the evidence is against the claim for 
GERD, the benefit of the doubt doctrine is not for 
application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for GERD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


